                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BERNARDO MENDIA,                                    Case No. 4:19-cv-03193-KAW
                                   8                    Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                                                             SHOW CAUSE; ORDER REGARDING
                                   9             v.                                          REQUEST FOR LEAVE TO FILE
                                                                                             FIRST AMENDED COMPLAINT
                                  10     COUNTY OF CONTRA COSTA,
                                                                                             Re: Dkt. Nos. 9, 10
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 7, 2019, Plaintiff Bernardo Mendia filed this action. Plaintiff failed to timely

                                  14   complete service of the complaint and summons by September 5, 2019, and did not file a motion

                                  15   for administrative relief from the deadline pursuant to Civil L.R. 7-11. On September 27, 2019,

                                  16   the undersigned issued an order to show cause why this matter should not be dismissed for failure

                                  17   to comply with the deadline to complete service on Defendant or to file a motion for

                                  18   administrative relief. (Dkt. No. 9.) Plaintiff was also ordered to serve Defendant and file a proof

                                  19   of service by October 15, 2019. Id.

                                  20          On October 15, 2019, Plaintiff filed a response to the order to show cause, and explained

                                  21   that he was seeking the assistance of counsel to prosecute this action and was in the process of

                                  22   obtaining additional facts regarding his claims before filing a first amended complaint. (Dkt. No.

                                  23   10 at 1.) Plaintiff then requested that he be permitted to file a first amended complaint by

                                  24   November 15, 2019. Id. at 2.

                                  25          Pursuant to Federal Rule of Civil Procedure 15(a)(1)(A), Plaintiff may amend his

                                  26   complaint once as a matter of course within 21 days of serving the original complaint. Since

                                  27   Plaintiff has not served the original complaint, he does not need to obtain leave of court to file his

                                  28   first amended complaint. Plaintiff does, however, require the Court’s permission for an extension
                                   1   of time to complete service of the operative complaint and summons on the defendants. Since

                                   2   Plaintiff is pro se, the Court will construe his request for leave to file an amended complaint as a

                                   3   request for an extension of time to serve Defendant(s).

                                   4           Accordingly, the September 27, 2019 order to show cause is DISCHARGED, and Plaintiff

                                   5   shall have until December 16, 2019 to serve his operative complaint—which may be a first

                                   6   amended complaint or the original complaint—on Defendant(s). Plaintiff is advised that should

                                   7   additional time be required to complete service, he is responsible for affirmatively seeking relief

                                   8   from the deadline by filing a motion for administrative relief pursuant to Civil L.R. 7-11. Failure

                                   9   to do so may result in the case being reassigned to a district judge with the recommendation that it

                                  10   be dismissed without prejudice for failure to prosecute. Also, Plaintiff is reminded that he must

                                  11   file a certificate of service on the docket after service is effectuated.

                                  12           Finally, the November 5, 2019 case management conference is continued to February 4,
Northern District of California
 United States District Court




                                  13   2020 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, 3rd Floor, Oakland, California. Case

                                  14   management statements are due on or before January 28, 2020.

                                  15           IT IS SO ORDERED.

                                  16   Dated: October 25, 2019
                                                                                               __________________________________
                                  17                                                           KANDIS A. WESTMORE
                                  18                                                           United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
